FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 03-99010
                Plaintiff-Appellee,             D.C. No.
               v.                         CR-01-01062-PCT-
LEZMOND C. MITCHELL,                            MHM
             Defendant-Appellant.         District of Arizona,
                                                Phoenix

                                               ORDER

                    Filed October 9, 2007

    Before: Stephen Reinhardt, Pamela Ann Rymer, and
            Barry G. Silverman, Circuit Judges.


                          ORDER

  The government’s motion to amend the opinion is granted
and the opinion is amended as follows:

  At page 11660, lines 3-4 of the slip opinion, “that Assistant
U.S. Attorney Joe Lodge” is changed to “that an Assistant
U.S. Attorney.”




                            13567
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.